Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2015/0327394 A1).
Regarding claim 1, Davis discloses  an electric component (74 or 76 or 72:Fig.1) mounted on a circuit board; a cabinet (40) facing the circuit board (78); a heat conducting member (36) having heat conductivity, a first contact portion(38)  that is in contact with the electric component, and at least one second contact portion (22;Fig.3A-3B) that is in contact with the cabinet(40); and an elastic portion (44) having elasticity in a direction in which the circuit board and the cabinet face each other ( 44 is between 40 and 78), wherein the first contact portion and the second contact 
Regarding claim 2, Davis discloses wherein the elastic portion is formed separately from the heat conducting member ( 44 is spate from 36).

Regarding claim 3, Davis discloses wherein the second contact portion is fixed to the cabinet (22 is screwed onto 84 and fixed to 40), and the elastic portion (44) is disposed between the first contact portion and the cabinet ( 44 is disposed between 38 and 40), and applies an elastic force to the first contact portion (44 presses against 38).
Regarding claim 5, Davis discloses wherein the at least one second contact portion includes a plurality of second contact portions ( see plurality of 22 in Fig.1), and the first contact portion is formed between at least any two of the plurality of second contact portions ( 38 is formed between the plurality of 22).

Regarding claim 6, Davis discloses, wherein the elastic portion is a spring (44is a spring).

Regarding claim 7, Davis discloses, wherein the cabinet has heat conductivity ( layer 40 is a conductive plate).
 

Allowable Subject Matter
	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the heat conducting member is formed in a sheet shape " in combination with the remaining limitations of the claim 1. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Lin (US 2017/0064880 A1) Platt et al. (US 9823718 B2 hereinafter Platt) and Kuroda (US 2013/0088836 A1)
Lin discloses a display panel with an elastic member between a heat sink and a cover.
Platt discloses a heat generating component within a heat sink cover.
Kuroda discloses a heat dissipation structure mounted on an electronic device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 


/PETE T LEE/Primary Examiner, Art Unit 2848